Exhibit 10.29

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO.  1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of December 15, 2017 (the “Effective Date”) by and between
Midland States Bank, an Illinois banking corporation (the “Bank”,  hereinafter
referred to as the “Employer”), and Jeffrey S. Mefford (“Executive”).

 

RECITALS

 

A.



The Executive is currently employed as Executive Vice President,  Banking, of
the Bank and has entered into an Employment Agreement with the Bank, dated as of
December 1, 2010 (the “Employment Agreement”).

 

B.



The Chief Executive Officer of the Bank has recommended, and the Midland States
Bancorp, Inc. (the “Company”) Compensation Committee has approved, changes to
the target Incentive Bonus and long-term incentive bonus percentages for the
Executive.

 

C.



Since the date of the Employment Agreement the SEC has requested that all
issuer’s subject to the reporting requirements of Securities Exchange Act of
1934 include a provision in the issuer’s employment agreements with respect
certain rights of the employee to contact the SEC and other government agencies
with respect to possible violations of the federal securities laws.

 

AGREEMENTS

 

1.



The reference in Section 4(b) of the Employment Agreement to a target Incentive
Bonus is hereby amended to “not less than forty percent (40%)”; and a new
sentence shall be added as follows: “The long-term incentive bonus percentage
for the Executive shall be forty-five percent (45%).”

 

2.



A new Section 8(g) is hereby added to the Employment Agreement as follows:

 

(g)



Nothing contained herein shall impede Executive’s ability to communicate with
the staff of the Securities and Exchange Commission or other governmental
agencies regarding possible federal securities law violations (i) without the
Company’s prior approval, and (ii) without having to forfeit or forgo any
resulting whistleblower awards.”

In all other respects the Employment Agreement shall remain fully in force and
effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

MIDLAND STATES BANKJEFFREY MEFFORD

 

 

 

 

By:  /s/ Leon J. Holschbach    /s/ Jeffrey Mefford 

Name:Leon J. Holschbach[Signature]

Its:Chief Executive Officer

 



--------------------------------------------------------------------------------